Citation Nr: 1620297	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression and a psychotic disorder, and to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2011 and August 2015, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for decision.  A more detailed procedural posture is set forth in the August 2015 Board remand.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has an acquired psychiatric disorder, including depression and a psychotic disorder, that was caused or aggravated by his service-connected left knee disability.  In the alternative, for the first time in his brief, the Veteran generally alleges that his acquired psychiatric disorder is due to his active service.

Most recently, in August 2015, the Board remanded the Veteran's claim so that he could be afforded a new VA examination to address secondary service connection, as the prior July 2013 VA examination only addressed direct service connection.  A new VA examination was scheduled for November 2015, but records in the claims file reflect that the Veteran refused the examination.  Generally, "when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  See 38 C.F.R. § 3.655 (2015).  Although the Veteran refused to report to the examination, an opinion was obtained.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). In this case, the opinion addressed the issue of whether the Veteran's psychiatric disability was caused or aggravated by his service-connected knee disability.  However, it appears that the examiner failed to see a January 2010 VA treatment record which noted that the Veteran had a depressed mood about his physical health.  As this tends to show that there may be a relationship to the Veteran's service-connected disability, an addendum is required.

Also, none of the last three Supplemental Statements of the Case (SSOCs) dated in December 2013, July 2014, or December 2015, reflect that any of the Veteran's VA treatment records have been reviewed by the RO since the issuance of the April 2009 SSOC (which noted a review of all of the Columbia VA medical center records dated through February 2009).  Several of the Veteran's more recent VA treatment records dated from 2009 through August 2013 were associated with the Virtual VA claims file since the issuance of the April 2009 SSOC.  These records include several treatment records relevant to the Veteran's claim.  See, e.g., that noted above, in January 2010 (depressed mood about his physical health).  Because these records were received by the RO prior to certification of the case to the Board, this matter should be remanded so that the RO/AMC may review these records and readjudicate the claim in the first instance.  See 38 C.F.R. § 19.37 (2015).

In addition, the Board remanded the Veteran's claim previously in October 2011 so that the Veteran could be notified that his claims file had been rebuilt, to explain what evidence was currently of record relating to his claim, and so that he could submit any missing records in his possession.  Subsequently, a May 2013 notice letter was sent to the Veteran that explained that the claims file was rebuilt, and noting "you requested a copy of all medical evidence of record and it was sent on June 8, 2012.  Please provide any additional evidence that you may have in your possession."  The Board finds that this notice letter did not substantially comply with the Board's October 2011 remand directive, as it did not explain which evidence was in VA's possession, and then ask the Veteran to submit any additional evidence in his possession relating to the claim.  Therefore, on remand, the RO/AMC should provide such notice to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).


As a final matter, the Board acknowledges that the Veteran's claims file was rebuilt, and that his service treatment records are missing from the claims file.  See PIES record, February 2004 (records had been sent in March 1985).  On remand, the Veteran should again be asked to submit copies of any of these records in his possession.  In addition, the RO/AMC should associate with the claims file a copy of the Veteran's personnel records, if available, in case they might include any service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran as follows:

a) Explain that the claims file was rebuilt, and that his service treatment records are missing from the claims file.

b) List the evidence of record in the claims file, in VBMS and Virtual VA, that is relevant to the Veteran's claim.

c) Ask the Veteran to submit any additional, relevant evidence in his possession.

2.  Associate with the claims file a copy of the Veteran's personnel file.

3.  Forward the Veteran's claims folder to the examiner who provided the November 2015 opinion regarding secondary service connection (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render opinions as to the following:

a.  whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's psychiatric disability is caused by his service-connected knee disability;

b.  whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's psychiatric disability is aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected knee disability.

Review of the entire file is required; however, attention is invited to the January 2010 VA treatment record in which it is noted that the Veteran had a depressed mood about his physical health.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  Such readjudication must note that all of the Veteran's more recent VA treatment records in Virtual VA and VBMS dated since February 2009 have been reviewed.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

